
	

113 HR 4388 IH: American Indian Trust Responsibility Review Act of 2014
U.S. House of Representatives
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4388
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2014
			Mr. Gosar (for himself, Mr. Daines, Mr. Schweikert, Mr. Young of Alaska, Mr. Cole, Mr. Mullin, Mr. Tipton, Mr. Carney, Mr. Franks of Arizona, Mr. Salmon, Ms. McCollum, Mr. Honda, Mr. Faleomavaega, and Mrs. Kirkpatrick) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish the American Indian Trust Review Commission, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the American Indian Trust Responsibility Review Act of 2014.
		2.Congressional findingsCongress finds as follows:
			(1)The Final Report of the American Indian Policy Review Committee, published in 1977, made a number
			 of recommendations regarding the United States administration of its
			 trust relationship with federally recognized Indian tribes and their
			 members, many of which have not been implemented.
			(2)There has been no general, comprehensive review of the United States trust relationship with
			 federally recognized Indian tribes since the publication of the Final
			 Report of the American Indian Policy Review Committee.
			(3)The trust relationship has evolved over time and there is a clear need to re-examine the
			 administration of the United States constitutional trust responsibility.
			(4)The duties administered by Federal agencies charged with protecting federally recognized Indian
			 tribal trust resources and providing services often conflict with other
			 duties discharged by the same or separate Federal agencies and departments
			 and it is the beneficiaries of the trust relationship that suffer as a
			 result.
			(5)In carrying out its trust responsibilities to federally recognized Indian tribes and their members,
			 it is crucial that Congress have the benefit of a review of the United
			 States trust relationship with federally recognized Indian tribes to
			 improve its ability to exercise oversight over the Executive Branch,
			 pursue policies to empower tribal self-determination, and better
			 administer the trust relationship.
			3.DeclarationCongress declares that it is timely and essential to conduct a review of the current state of the
			 United States unique trust relationship with federally recognized Indian
			 tribes and their members in order to better administer constitutional
			 trust responsibilities and make necessary revisions in relevant trust
			 statutes, regulations, and policies for the benefit of American Indian
			 people.
		4.Establishment of the American Indian Trust Review Commission
			(a)EstablishmentIn order to carry out the purposes of this Act, there is hereby established the American Indian
			 Trust Review Commission, hereinafter referred to as the Commission.
			(b)Membership
				(1)CompositionThe Commission shall be composed of 12 members, of whom—
					(A)4 shall be appointed by the President, in consultation with the Secretary of the Interior;
					(B)3 shall be appointed by the Speaker of the House of Representatives, in consultation with the
			 Chairman of the Committee on Natural Resources of the House of
			 Representatives;
					(C)1 shall be appointed by the Minority Leader of the House of Representatives, in consultation with
			 the Ranking Member of the Committee on Natural Resources of the House of
			 Representatives;
					(D)3 shall be appointed by the Majority Leader of the Senate, in consultation with the Chairman of the
			 Committee on Indian Affairs; and
					(E)1 shall be appointed by the Minority Leader of the Senate, in consultation with the Vice Chairman
			 of the Committee on Indian Affairs.
					(2)Diversity of qualificationsIn making appointments to the Commission, every effort shall be made to select individuals whose
			 qualifications are not already represented by other members of the
			 Commission.
				(3)TermEach member shall be appointed for the life of the Commission.
				(4)Time for Initial AppointmentsThe appointment of the members of the Commission shall be made no later than 60 days after the date
			 of enactment of this Act.
				(c)Commission organizationAt its organizational meeting, the members of the Commission appointed pursuant to subsection
			 (b)(1) of this section shall elect from their members, a Chairman and Vice
			 Chairman immediately thereafter.
			(d)VacanciesVacancies in the membership of the Commission shall not affect the power of the remaining members
			 to execute the functions of the Commission and shall be filled in the same
			 manner as in the case of the original appointment of the member whose seat
			 is vacated.
			(e)QuorumEight members of the Commission shall constitute a quorum, but a smaller number, as determined by
			 the Commission, may conduct hearings.
			5.Duties of the Commission
			(a)Investigation; studyThe Commission shall conduct a comprehensive review of the unique trust relationship between the
			 United States and federally recognized Indian tribes. The study shall
			 include—
				(1)a study and analysis of the Constitution, and relevant treaties, compacts, statutes, judicial
			 interpretations, and Executive Orders to determine the attributes of the
			 unique trust relationship between the Federal Government, and federally
			 recognized Indian tribes;
				(2)a review of the policies, practices, and structure of the Federal agencies charged with protecting
			 Indian tribal trust resources and providing services to Indians;
				(3)a management study of the Bureau of Indian Affairs and its ability to discharge its trust
			 responsibilities without conflicting with the duties of other Federal
			 agencies and departments;
				(4)a review of relevant statutes, regulations, and policies to determine the feasibility of
			 authorizing Indian tribes, in their discretion, to assume some or all of
			 the functions, programs, services, and activities now currently undertaken
			 and provided by the Federal Government;
				(5)a compilation, collection, and analysis of data necessary to understand the extent of the needs of
			 federally recognized Indian tribes, including the adequacy of educational
			 systems, health care, public safety, and infrastructure;
				(6)the feasibility of creating high-level positions within the Executive Branch to provide federally
			 recognized Indian tribes with maximum participation in policy formation
			 and program development, and the viability of a mechanism to ensure the
			 continuation of critical programs for federally recognized Indian tribes;
				(7)an examination of the appropriate role of State and local governments involvement in actions that
			 permit government and public input and the degree to which the Federal
			 Government can adequately balance those interests without conflicting with
			 its trust responsibilities towards federally recognized Indian tribes; and
				(8)the recommendations modifying existing laws, procedures, regulations, policies, and practices as
			 will, in the judgment of the Commission, best serve to carry out the
			 policy and declarations of the purposes of the Commission.
				(b)Hearings
				(1)In generalThe Commission shall hold hearings, meet, act, take testimony, and receive evidence as the
			 Commission considers to be advisable to carry out the duties of the
			 Commission under this Act.
				(2)Public RequirementThe hearings of the Commission shall be open to the public and held in geographically diverse
			 locations.
				(3)PreferenceWhen considering hearing witnesses, the Commission shall exercise a preference to invite elected
			 officials from a federally recognized Indian tribe before seeking
			 participation from any tribal organization.
				6.Powers of the Commission
			(a)Commission rulesThe Commission may make rules respecting its organization and procedures, as it deems necessary,
			 except that no recommendations shall be reported from the Commission
			 unless a majority of the Commission assents.
			(b)Information from Federal, tribal, State, and local agencies
				(1)In GeneralThe Commission may secure directly from a Federal agency such information as the Commission
			 considers to be necessary to carry out this Act.
				(2)Tribal, State, and local AgenciesThe Commission may request the head of any agency of a federally recognized Indian tribe, State, or
			 unit of local government to provide the Commission with such information
			 as the Commission considers necessary to carry out this Act.
				7.Commission personnel
			(a)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.
			(b)Staff
				(1)In generalThe Chairperson of the Commission, in consultation with the Vice Chairman of the Commission, may—
					(A)without regard to the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable
			 the Commission to perform its duties; and
					(B)fix the compensation of the executive director and other personnel without regard to chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that
			 the rate of pay for the executive director and other personnel may not
			 exceed the rate payable for level V of the Executive Schedule under
			 section 5316 of such title.
					(2)Executive director subject to confirmationThe employment of an executive director shall be subject to confirmation by the Commission by a
			 majority of Commission members voting.
				(c)Detail of government employeesAt the request of the Commission, and in the discretion of the relevant agency, any Federal
			 Government employee may be detailed to the Commission without
			 reimbursement, and such detail shall be without interruption or loss of
			 civil service status or privilege.
			(d)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals that do
			 not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.
			8.Report of the commission
			(a)In generalNot later than 2 years after the date of enactment of this Act, the Commission shall submit to the
			 President and Congress a report that contains—
				(1)a detailed statement of findings and conclusions of the Commission; and
				(2)the recommendations of the Commission for such legislative and administrative actions as the
			 Commission considers appropriate.
				(b)ExtensionThe President may grant an extension to allow the report required under subsection (a) to be
			 submitted not later than 3 years after the date of the enactment of this
			 Act.
			(c)Online accessThe Commission shall make the report required by paragraph (1) publically available on the website
			 of the Department of the Interior.
			9.Nonappplicability of the FACAThe Federal Advisory Committee Act (5 U.S.C. App. 2) shall not apply to the Commission.
		10.Termination of the commissionThe Commission shall terminate 30 days after the Commission submits its report under section 8.
		
